Citation Nr: 0618524	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-36 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a 
laceration on the left index finger.  

3.  Entitlement to service connection for a lung condition 
due to asbestos exposure.


REPRESENTATION

The veteran represented by:  Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1966 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In January 2006, to support his claims, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board using video-
conferencing technology.

In this decision, the Board will grant the veteran's claim 
for service connection for residuals of a laceration to his 
left index finger.  Unfortunately, however, his other claims 
for service connection for a low back disorder and a lung 
condition must be REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part concerning these claims.


FINDING OF FACT

The veteran has a tender, adherent scar and limited range of 
motion in his left index finger from a laceration he 
sustained to this digit during his military service.


CONCLUSION OF LAW

The veteran has left index finger residuals due to an injury 
(laceration) incurred during his military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Additional evidence has been received that was not initially 
reviewed or considered by the RO prior to issuing its 
September 2004 statement of the case (SOC).  A claim usually 
must be remanded to the RO for initial consideration of 
evidence like this unless the veteran waives this right or 
unless the Board determines, as in this case, the benefit may 
be fully allowed.  See 38 C.F.R. § 20.1304(c).  Since the 
Board is granting this claim, in full, there is no need to 
refer it back to the RO for initial consideration of this 
evidence.  Id.  And by the same token, there also is no need 
to discuss whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because, even if 
there has not been, it is merely inconsequential and, 
therefore, at most harmless error.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 - 21 (2004) (Pelegrini II).


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.

This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's service medical records (SMRs) indicate he 
injured his left index finger in April 1970 while cutting 
meat.  He sustained a 3/4-inch laceration, which required 
sutures.  The report of his September 1970 physical 
examination given prior to his discharge from service 
indicates he had a scar on his left index finger as a 
residual of the trauma.  His military service ended in 
November 1970.



In the January 2004 rating decision at issue, the RO denied 
the veteran's claim because there was no evidence of a 
resulting disability.  But the report of a September 2005 VA 
examination indicates that a disability is, in fact, present.  
Specifically, the range of motion in his left index finger is 
limited by pain, and there is a 11/2 inch scar that is tender 
to palpation and adherent to the underlying tissue.

Since the September 2005 VA examination confirms the veteran 
has a disability as a result of the laceration to his left 
index finger during service, service connection is warranted.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.")


ORDER

The claim for service connection for residuals of a 
laceration to the veteran's left index finger is granted.


REMAND

A review of the veteran's claims file indicates the RO also 
received records from the Social Security Administration 
(SSA) in June 2005.  [Note:  The report of the September 2005 
VA examination, which relates specifically to his left 
finger, is not relevant to his low back and respiratory 
claims.]  This evidence was received after the RO issued its 
September 2004 SOC, but the RO did not issue a supplemental 
SOC (SSOC) to address it.  See 38 C.F.R. § 19.37(a) (If an 
SOC or SSOC was issued before receipt of the additional 
evidence, the RO must furnish an SSOC addressing this 
evidence unless the evidence is duplicative or is not 
relevant to the issues on appeal).  



As mentioned, generally the Board cannot consider additional 
evidence that has not been initially considered by the RO 
unless it obtains a waiver from the veteran to do so or 
unless the benefit sought can be fully allowed.  38 C.F.R. § 
20.1304(c); see also, Disabled American Veterans (DAV) v. 
Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  Here, the Board does not find sufficient evidence to 
fully grant these claims at this time.  And since the veteran 
has not indicated he is waiving initial consideration of the 
additional evidence, these claims must be remanded to the RO.

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).  So on remand, 
the veteran should be sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which includes an explanation of the type of evidence needed 
to establish both disability ratings and effective dates for 
the disabilities on appeal.

Accordingly, these claims are REMANDED for the following 
action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the disability 
rating and effective date elements 
concerning his claims for service 
connection for a low back disorder and 
lung condition.  In addition, the letter 
should ask him to provide any evidence in 
his possession pertaining to these 
claims.



2.  Readjudicate the veteran's claims for 
a low back disorder and a respiratory 
condition in light of the additional 
evidence obtained from the SSA and any 
additional evidence submitted by him in 
response to the corrected VCAA notice.  
If the claims are not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning these 
claims to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


